DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a switching element, switching a position of the valve body” [a first pressure receiving part (43) and a second pressure receiving part (44)] in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-2 and 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1
Lines 9-10 recites the limitation "the state quantity of the operating oil".  There is insufficient antecedent basis for this limitation in the claim.
Lines 11-12 recite the limitation “a state quantity of the operating oil”. As the claim previously disclosed “the state quantity of the operating oil”, it is unclear if the state quantity of lines 11-12 is the same as recited in 9-10 or if it is a new state quantity. 
Lines 13-14 recite the limitation “the state quantity of the operating oil”. As the claim previously disclosed “the state quantity of the operating oil” and “a state quantity of the operating oil”, it is unclear if the state quantity of lines 13-14 is the same as recited in 9-10/11-12 or if it is a new state quantity. 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-2, 4-5, and 16-18  is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mitsutani, US 2020/0408115.

Regarding Claim 1
Mitsutani discloses an oil passage switching valve (11), suitable for a valve timing changing apparatus (Mitsutani, Figure 1) to switch an oil passage for supplying or discharging operating oil with respect to a retard chamber (201) and an advance chamber (202) to change a valve timing of an engine (1) to a first angle position (retard position) or a second angle position (advance position) (Mitsutani, [0035]), wherein the oil passage switching valve (11) comprises: a valve body (60), opening or closing an oil passage of the operating oil; an urging spring (63), urging to position the valve body to a position corresponding to the first angle position (retard position) in a pause state (Mitsutani, [0047] and [0069]); and a switching element (angled surface of (60)), switching a position of the valve body (60) in response to the state quantity of the operating oil while resisting an urging force of the urging spring (63) to position the valve body (60) to the position corresponding to the first angle position when a state quantity of the operating oil is in a first range, and to position the valve body to a position corresponding to the second angle position when the state quantity of the operating oil is in a second range greater than the first range (Mitsutani, [0035]), wherein the oil passage switching valve (11) comprises a sleeve (40, 50) that defines a supply port (52) that supplies the operating oil, a discharge port (OD) that discharges the operating oil, a retard port (OR) that communicates with the retard chamber (201), and an advance port (OA) that communicates with the advance chamber (202) (Mitsutani, [0032], Figure 3), the valve body (60) is slidably inserted into the sleeve (40, 50) to open or close oil passes between the supply port (52) and each of the retard port (OR) and the advance port (OA), and the urging spring (63) is disposed in the sleeve (40, 50) to urge the valve body (60) in a direction (Mitsutani, [0047], Figure 3). 
[Since the spring (63) urges the valve body (60) to a position corresponding to a first angle position (retard position) in a pause state (Mitsutani, [0047] and [0069]), it would be inherent that the pressure would be required to be greater to overcome the force of the spring (63) to achieve the second angle position (advance position). Therefore, the state quantity of the operating oil required to position the valve body in a position corresponding to the second angle position (advance position) is greater than the state quantity required to position the valve body in a position corresponding to the first angle position (retard position).]

Regarding Claim 2
Mitsutani discloses the system as rejected in Claim 1 above. Mitsutani further discloses that the first angle position is a retard position, and the second angle position is an advance position (Mitsutani, [0047] and [0069]). 

Regarding Claim 4
Mitsutani discloses the system as rejected in Claim 1 above. Mitsutani further discloses that the valve body (60) has a discharge oil passage (within the valve body (60)) that guides the operating oil to the discharge port (OD) (Mitsutani, Figure 3). 

Regarding Claim 5
Mitsutani discloses the system as rejected in Claim 1 above. Mitsutani further discloses that the state quantity of the operating oil is pressure, the first range is a first pressure range, the second range is a second pressure range, and the switching element is a pressure receiving part disposed in the valve body (60) to receive a pressure of the operating oil (Mitsutani, Figure 3). 
[Since the spring (63) urges the valve body (60) to a position corresponding to a first angle position (retard position) in a pause state (Mitsutani, [0047] and [0069]), it would be inherent that the pressure would be required to be greater to overcome the force of the spring (63) to achieve the second angle position (advance position). Therefore, the state quantity of the operating oil required to position the valve body in a position corresponding to the second angle position (advance position) is greater than the state quantity required to position the valve body in a position corresponding to the first angle position (retard position).]

Regarding Claim 16
Mitsutani discloses the system as rejected in Claim 1 above. Mitsutani further discloses that the sleeve (40, 50) is fit with a member defining an oil passage through which operating oil of the engine passes (Mitsutani, Figures 1 and 3). 

Regarding Claim 17
Mitsutani discloses a valve timing changing apparatus (10) of an engine (1) that changes opening and closing timings of an intake valve (4) or an exhaust valve (5) driven by a camshaft (3) (Mitsutani, [0031]), the valve timing changing apparatus (10) comprising: a housing rotor (20, 21, 22), rotating on an axis of the camshaft (3); a vane rotor (30), rotating on the axis and cooperating with the housing rotor (20, 21, 22) to define a retard chamber (201) and an advance chamber (202) (Mitsutani, [0033]); a fastening bolt (40), integrally fastening the vane rotor (30) to the camshaft (3) (Mitsutani, [0038]-[0040]); and an oil passage switching valve (11), switching an oil passage that supplies or discharges operating oil with respect to the retard chamber (201) and the advance chamber (202), wherein the oil passage switching valve is the oil passage switching valve (11) as claimed in claim 1. 

Regarding Claim 18
Mitsutani discloses the system as rejected in Claim 17 above. Mitsutani further discloses that the fastening bolt (40) comprises a fitting pore that fits the sleeve of the oil passage switching valve (11) and an oil passage through which the operating oil passes (Mitsutani, Figure 3). 

Allowable Subject Matter
9.	Claims 6-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter:  
In the oil passage switching valve of Claim 6, the inclusion of:
“the valve body comprises a first valve part that opens or closes an oil passage between the retard port and the supply port and a second valve part that opens or closes an oil passage between the advance port and the supply port, and the pressure receiving part comprises a first pressure receiving part adjacent to the first valve part and a second pressure receiving part facing the first valve part, having a pressure receiving area greater than the first valve part, and adjacent to the second valve part” was not found.

In the oil passage switching valve of Claim 9, the inclusion of:
“wherein in the valve body, an auxiliary pressure receiving part is disposed to receive an engine cold condition pressure greater than the second pressure range to position the valve body to a position deviated from the position corresponding to the second angle position, so as to select the first angle position when the pressure of the operating oil is the engine cold condition pressure” was not found.

In the oil passage switching valve of Claim 13, the inclusion of:
“the state quantity of the operating oil is temperature, the first range is a first temperature range, the second range is a second temperature range, and the switching element is an urging member whose urging force that urges the valve body changes in response to a temperature of the operating oil” was not found.

Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Kenyon et al. (US 11,174,762) – VCT valve
- Takada (US 2017/0218797) – Hydraulic control valve and Valve-timing control device
- Suzuki et al. (US 2007/0261651) – Valve timing control device

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746